DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Group I, claim(s) 1-14, drawn to an electrochemical cell.
Group II, claim(s) 15-23, drawn to electrochemical system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the technical feature of an electro chemical cell does not contribute over the Buschmann U.S. Publication 2007/0074975 reference and therefore the feature is not special. 
During a telephone call made to GREGORY GERSTEN on 5/23/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-23 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 10, and 13 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Buschmann U.S. Publication 2007/0074975.
Regarding claim 1, Buschmann teaches an electrochemical cell (para [0044], 'electrolytic ... apparatus') comprising: a first chamber (figure 2 element 202; para [0048], 'anolyte chamber 202') having an inlet (figure 2 elements 240; para [0059), the anolyte chamber inlet 240') and an outlet (figure 2 element 242; para (0060], the anolyte chamber outlet 242'); an anode disposed within the first chamber (figure 2 element 208; para (0048), 'anode 208'); a second chamber (figure 2 element 206; para (0048], 'catholyte chamber 206') having an inlet (figure 2 element 246; para [0059], the catholyte chamber inlet 246') and an outlet (figure 2 element 244; para [0060], 'catholyte chamber outlet 244'); a cathode disposed within the second chamber (figure 2 element 210; para [0048], 'cathode 210'); and at least one ionic connection between the first chamber and the second chamber (figure 2 elements 204,212,214; para [0048], 'a first membrane 212, a central chamber 204, a second membrane 214'), the ionic connection constructed and arranged to prevent liquid electrolyte in the first chamber from mixing with liquid electrolyte in the second chamber (para [0053], 'The central chamber 204 serves to prevent anions (i.e. chloride or bromine) in the catholyte chamber 206 from migrating to the anolyte chamber 202 to form unwanted products'), the first chamber and the second chamber arranged in parallel and positioned remotely from each other (see figure 2, showing first chamber 202 and second chamber 206 arranged in parallel yet positioned remotely from each .other, separated by third chamber 204).
Regarding claim 2, Buschmann teaches the electrochemical cell of claim 1, and further teaches the ionic connection (figure· 2 elements 204,212,214; para [0048), 'a first membrane 212, a central chamber 204, a second membrane 214') comprises at least one ion permeable membrane (para [0052], 'The anode and cathode membranes 212,214 are preferably polymeric cation exchange membranes').
Regarding claim 3, Buschmann teaches the electrochemical cell of claim 2, and further teaches the ion-permeable membrane is a selectively permeable to monovalent ions (para [0089], 'The polymer electrolyte membrane (PEM) used was ... somewhat selective for protons (H+ )').
Regarding claim 6, Buschmann leaches the electrochemical cell of claim 1, and further teaches the liquid electrolyte in the first chamber and the liquid electrolyte in the second chamber have different compositions (para [0059], Suitable catholyte electrolytes include halide solutions. sea water, the anolyte feed stream 270 comprises an inert electrolyte dissolved in water. Examples ... sodium sulfate, potassium sulfate, sodium phosphate (pg. 11 Table 1).
Regarding claim 7, Buschmann teaches the electrochemical cell of claim 6, and further teaches the liquid electrolyte in the first chamber and the liquid electrolyte in the second chamber have different salinities (pg. 11 Table 1).
Regarding claim 8, Buschmann teaches the electrochemical cell of claim 1, and further teaches the first chamber further comprises a recirculating channel extending between the outlet of the first chamber and the inlet of the first chamber (para [0137), Each chamber of the cell was plumbed into a reservoir and the reservoir contents circulated through the cell).
Regarding claim 10, Buschmann teaches the electrochemical cell of claim 1, and further teaches the first chamber further comprises a recirculating channel extending between the outlet or the second chamber and the inlet of the second chamber (para [0137], each chamber of the cell was plumbed into a reservoir and the reservoir contents circulated through the cell').
Regarding claim 13, Buschmann teaches the electrochemical cell of claim 1, and further teaches a water treatment system (para [0071], the described methods and apparatus may be used to clean bilge and ballast water from a ship') comprising said electrochemical cell in fluid communication with a source of water (para [0072], 'catholyte feed stream 260 comprises filtered ballast (seawater or freshwater)') and a source of an oxidant (para [0060]. 'oxygen in the catholyte feed stream 260'), and constructed and arranged to electrochemically generate H2O2 from the water (para [0048]. 'an apparatus for on-site production of hydrogen peroxide'; para (0072], the peroxide containing solution in the catholyte exit stream 262 sterilizes and/or purifies the ballast bilge water').
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Buschmann.
Regarding claims 4-5, Buschmann teaches the electrochemical cell of claim 2. Buschmann does not teach the resistance per area of the ion permeable membrane. It would have been obvious to one of ordinary skill in the art to determine a suitable membrane area for the electrochemical cell and the resistance per area of the ion permeable membrane by routine experimentation.
Regarding claim 9, Buschmann teaches the electrochemical cell of claim 8, but does not teach that the second chamber is a single-pass chamber. It would have been obvious to one of ordinary skill in the art to configure the chamber so as to minimize the number of passes needed, as a matter of routine optimization.
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Buschmann in view of US 2002/0134687 A1 to Nakajima et al (hereinafter 'Nakajima').
Regarding claim 11, Buschmann teaches the electrochemical cell of claim 1. Buschmann does not teach a shared electrolyte channel which splits into a first channel fluidly connected to the first chamber and a second channel fluidly connected to the second chamber.
Nakajima teaches an electrochemical cell para [0028], the electrolytic cell') comprising a shared electrolyte channel which splits (para [0042], the main stream of the seawater is branched'; para {0047], seawater ... supplied to the anode chamber'; para {0048], 'seawater ... supplied to the cathode chamber') into a first channel fluidly connected to the first chamber (para [0047], seawater ... supplied to the anode chamber'; Figure 2, depicting a first fluid pathway (bottom path) connected to the anodic chamber) and a second channel fluidly connected to the second chamber (para [0048], 'seawater ... supplied to the cathode chamber'; Figure 2, depicted a second fluid pathway (top path) connected to the cathodic chamber). It would have been obvious to one of ordinary skill in the art to modify the cell of Buschmann by supplying electrolyte via a single shared channel that splits, as taught by Nakajima, because Buschmann is directed to electrochemical cell for treating water. and Nakajima teaches efficient means of supplying electrolyte to an electrochemical cell for treating water.
Regarding claim 14, Buschmann teaches the electrochemical cell of claim 1, and further teaches a seawater treatment system comprising said electrochemical cell in fluid communication with a source of seawater. Buschmann does not teach that the cell is constructed and arranged to electrochemically generate NaOCI from the seawater. Nakajima teaches a seawater treatment system (para [0020], 'hydrogen peroxide and a hypohalide are produced on-site ... to treat seawater') comprising an electrochemical cell (para [0015], 'FIG 1 ... illustrating the electrolytic cell employable in the process'; para [0028], 'Jn the electrolytic cell for use in the process of the invention, a hypohalide and hydrogen peroxide are produced on the a-node chamber side and on the cathode chamber side, respectively') in fluid communication with a source of seawater (para [0042], the main stream of the seawater is branched'; para {0047], seawater ... supplied to the anode chamber'; para (0048], 'seawater ... supplied to the cathode chamber') and constructed and arranged to electrochemically generate NaOCI from the seawater (para (0050)-(0052], 'The chloride ion (Cl-) in the seawater thus supplied is then anodically oxidized to hypochlorous ion (CIO-) ... the anode chamber produces an aqueous solution of hypochlorous acid'; 
one of ordinary skill in the art would recognize that this is equivalent to producing NaOCl since the electrolyte (seawater) is known to contain Na+). It would have been obvious to one of ordinary skill in the art to modify the system of Buschmann by constructing and arranging the cell to generate NaOCI, because Buschmann is directed to electrochemically treating water; and Nakajima teaches that generating NaOCI is an effective way of electrochemically treating water. ·· 

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Buschmann in view of US 2016/0024669 A1 to Board Of Trustees of Michigan State University (hereinafter 'MSU').
Regarding claim 12, Buschmann teaches the electrochemical cell of claim 1. Buschmann does not teach housings. MSU teaches an electrochemical cell (para [0032], 'electrolyzer reactor 10') wherein the first chamber (figure 1 element 130; para [0033], 'first metallic mesh 120 {e.g., serving as an anode for the reactor)'; para (0034], 'first reaction volume 130 ... encloses the first metallic mesh 120') is disposed within a first housing (figure 1 element 132; para {0034], 'first reaction volume 130 is defined by a first housing 132') and the second chamber (figure 1 element 150; para (0033], 'second metallic mesh 140 (e.g., serving as a cathode); para (0034], 'second reaction volume 150') is disposed within a second housing separate from the first housing (figure 1 element 152; para (0034], 'second reaction volume 150 is defined by a second housing 152'). It would have been obvious to one of ordinary skill in the art to modify the teachings of Buschmann by encapsulating the first and second chambers in housings, as taught by MSU, because Buschmann is directed to building an electrolyzer and MSU teaches a way of building electrolyzers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774